[Cite as M.R. v. Niesen, 2020-Ohio-4368.]

                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




M.R., a Cincinnati Police Officer,                  :   APPEAL NO. C-200302
pleading under a pseudonym,                             TRIAL NO. A-2002596

     Plaintiff-Appellee,                                   O P I N I O N.
                                                    :
  vs.
                                                    :
JULIE NIESEN,

  and
                                                    :
TERHAS WHITE,

     Defendants-Appellants,                         :

  and

JAMES NOE,                                          :
  and
                                                    :
ALISSA GILLEY,

     Defendants.                                    :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Appeal Dismissed
                   OHIO FIRST DISTRICT COURT OF APPEALS



Date of Judgment Entry on Appeal: September 9, 2020



Gottesman & Associates, LLC, Zachary Gottesman and Peter J. Stackpole, and
Crehan & Thumann, LLC, and Robert J. Thumann, for Plaintiff-Appellee,

Kinsley Law Office and Jennifer M. Kinsley, and Laursen & Mellott, LLC, and Erik
W. Laursen, for Defendants-Appellants.




                                          2
                      OHIO FIRST DISTRICT COURT OF APPEALS




Per Curiam.

       {¶1}    Plaintiff-appellee M.R. filed a motion in this court to dismiss

defendants-appellants Julie Niesen and Terhas White’s appeal from the trial court’s

entry granting in part and denying in part plaintiff’s request for a temporary

restraining order. The trial court declined to temporarily restrain defendants from

making social-media posts, but did enjoin temporarily until the case could be heard

on the merits of a preliminary injunction, the disclosure of personal identifying

information of the plaintiff, such as his phone number, address, name, and social

security number. Because we find this limited, temporary order to be a nonfinal

order, we grant the motion to dismiss. We emphasize that the only issue we are

deciding is whether the temporary restraining order, by law limited in time and

designed to maintain the status quo until a hearing on the request for an injunction,

presents us with a final order.

       {¶2}   M.R., a Cincinnati police officer, filed a complaint against Niesen and

White, along with several other defendants who are not parties to this appeal. The

complaint alleged that M.R., while providing crowd control and security during an

open forum before the city’s Budget and Finance Committee, had made the “okay”

signal by holding up his hand and touching his thumb and index finger in response

to a question about the status of a police officer that had just left the scene. The

complaint further alleged that, in response to M.R.’s signal, several in the crowd

claimed he was a white supremacist and that he intended to intimidate people with

his gesture. According to the complaint, the defendants made various posts on

social-media platforms falsely portraying M.R. as a white supremacist, referring to

him derogatorily, and threatening to publicize his personal identifying information.

M.R. also claimed the defendants filed false complaints against him with the Citizen’s



                                             3
                       OHIO FIRST DISTRICT COURT OF APPEALS



Complaint Authority.         The complaint contained causes of action for false light

invasion    of    privacy,     defamation,   a   violation    of   R.C.    2307.60,    and

negligence/recklessness. The merits of these claims are not before this court.

       {¶3}      M.R. filed two additional motions. He filed a motion under Sup.R. 45

for leave to file an affidavit under seal and proceed under a pseudonym. M.R. also

filed a motion for a temporary restraining order and a preliminary injunction,

requesting that the trial court order the defendants to remove the social-media posts

portraying M.R. as a white supremacist and to refrain from similar posting on social

media in the future, and to enjoin the defendants from publicizing M.R.’s personal

identifying information.

       {¶4}      On July 24, the trial court held a hearing on these two motions. The

trial court granted the Sup.R. 45 motion to seal the affidavit and allow M.R. to

proceed under a pseudonym. The latter half of the hearing focused on the motion for

a temporary restraining order.1        Counsel for M.R. and counsel for defendants

presented legal arguments, focusing primarily on the content of the posts, rather

than personal identifying information of the officer. At the conclusion of the hearing,

the trial court stated that, with respect to M.R.’s request that it order the defendants

to remove their social-media posts and prohibit them from making similar posts in

the future, it would “stand with the First Amendment,” and it overruled that request.

But the trial court stated that it was granting the temporary restraining order and

enjoining the defendants from publishing M.R.’s personal information. The trial

court issued an entry granting the temporary restraining order in this limited way,

and enjoined the defendants from publicizing, through social media or other

channels, M.R.’s personal identifying information. The court set the case for hearing

on the request for a preliminary injunction for the next week, July 30.


1 The court was prepared to hold a hearing on the request for an injunction, but all parties
objected and requested the hearing be limited to the temporary restraining order.


                                                 4
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}    At the defendants’ request, this hearing was moved to August 11. On

that date, the court indicated that it intended to proceed with the hearing for a

preliminary injunction. Counsel for two of the defendants, however, objected to the

hearing going forward. The court granted the request for a continuance, continued

the temporary order in place, and set the case for the injunction hearing on

September 1.

       {¶6}    Before that hearing could be held, Niesen and White appealed the trial

court’s July 24 entry granting in part the requested temporary restraining order.

M.R. has filed a motion to dismiss the appeal, arguing that the trial court’s entry was

not a final, appealable order.

       {¶7}    This court only has jurisdiction to review final and appealable orders.

Ohio Constitution, Article IV, Section 3(B)(2); R.C. 2505.03. Typically, the granting

of a temporary restraining order is not a final, appealable order subject to appellate

review.   Nexus Gas Transm., LLC v. Camelback, Ltd., 5th Dist. Stark No.

2015CV00167, 2016-Ohio-624, ¶ 22; In re Estate of Georskey, 11th Dist. Geauga No.

2000-G-2299, 2001 WL 824326 (July 20, 2001).

       {¶8}    Appellants argue that the trial court’s entry is subject to immediate

appellate review because it imposed a prior restraint on their speech. They cite

multiple cases in support of their argument that an order imposing a prior restraint

requires immediate appellate review. See Natl. Socialist Party of Am. v. Village of

Skokie, 432 U.S. 43, 97 S.Ct. 2205, 53 L.Ed.2d 96 (1977); Puruczky v. Corsi, 2018-

Ohio-1335, 110 N.E.3d 73 (11th Dist.); Connor Group v. Raney, 2d Dist. Montgomery

No. 26653, 2016-Ohio-2959; Internatl. Diamond Exchange Jewelers, Inc. v. U.S.

Diamond and Gold Jewelers, Inc., 70 Ohio App.3d 667, 591 N.E.2d 881 (2d

Dist.1991).

       {¶9}    Each of the cases cited by appellants involves a trial court’s issuance of

an injunction, either preliminary or permanent. See Natl. Socialist Party of Am. at


                                               5
                     OHIO FIRST DISTRICT COURT OF APPEALS



44 (where an injunction imposes a prior restraint on First Amendment rights, strict

procedural safeguards, including immediate appellate review, must be provided);

Puruczky at ¶ 15 (when a preliminary injunction constitutes a prior restraint on

speech, immediate appellate review is required); Connor Group at ¶ 1 (“a preliminary

injunction that constitutes a prior restraint on speech requires immediate appellate

review”); Internatl. Diamond Exchange Jewelers, Inc. at 670 (where a preliminary

injunction constitutes a prior restraint on speech, immediate appellate review is

required).

       {¶10} Perhaps recognizing this distinction between the issuance of a
preliminary injunction and a temporary restraining order (which by its terms is

temporary and expires as provided by rule and law), appellants contend that the trial

court’s order is, in essence, a preliminary injunction rather than a temporary

restraining order.   They argue that the order retains all of the qualities of a

preliminary injunction because it was not issued ex parte, but rather following a

hearing at which appellants were present, and because the trial court extended the

order’s application past the expiration of the period set forth in Civ.R. 65 for a

temporary restraining order.

       {¶11} Having reviewed the transcript of the July 24 hearing before the trial
court, we are not persuaded by the appellants’ assertion that the trial court’s issuance

of a temporary restraining order was tantamount to a preliminary injunction. When

the hearing began, the trial court, recognizing that the hearing was not ex parte,

stated that because service had been perfected it would proceed with a preliminary

injunction hearing. The plaintiff and the defendants objected. Counsel for M.R.

stated that he was only prepared to proceed with a hearing for a temporary

restraining order because he intended to proceed solely on the previously filed brief,

whereas he would have offered live testimony if the court were holding a hearing on a

motion for a preliminary injunction. The trial court heard from all counsel, and


                                               6
                      OHIO FIRST DISTRICT COURT OF APPEALS



ultimately determined that it would proceed solely on the motion for a temporary

restraining order.

       {¶12} Additionally, the temporary restraining order issued by the trial court
was not tantamount to a preliminary injunction because its purpose was solely to

preserve the status quo as to the personal identifying information of M.R. until the

hearing on the preliminary injunction and public access could be held. See Farmers

Ins. Exchange v. Weemhoff, 5th Dist. Richland No. 02-CA-26, 2002-Ohio-5570, ¶ 11.

The order only prohibited appellants from publishing M.R.’s personal identifying

information; it did not otherwise grant M.R.’s request to delete social-media posts or

enjoin the defendants from making social-media posts in the future. And it was

consistent with maintaining the court’s previously entered Sup.R. 45 order

protecting this same information until further hearing.          Both issues were to be

addressed by the court on September 1.

       {¶13} We hold that the trial court’s issuance of a temporary restraining order
was not a final, appealable order subject to review by this court. We accordingly

grant M.R.’s motion to dismiss the appeal.

                                                                        Appeal dismissed.



MYERS, P.J., BERGERON and CROUSE, JJ.




Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                                 7